Title: To George Washington from Caleb Gibbs, 24 February 1788
From: Gibbs, Caleb
To: Washington, George

 

Dear Sir.
Boston Feby 24th 1788.

On the 8th Instant I did myself the honor of addressing your Excellency and Communicating the agreable Information that this Commonwealth had assented to and Ratified the proposed Constitution for the United States of America. I also transmitted several news papers of this Metropolis containing Part of the Debates of the Convention. In the same Letter I gave your Excellency some hope that as New Hampshire was soon to meet in Convention, they would (by the best Information) adopt the Constitution, They Convened on the 13th at Exeter, and Continued doing business till the 22d when I am sorry to inform your Excellency they adjourned till June next, This was owing to a very large proportion of the Delegates, having received positive Instructions from their Constituents, to vote against the adoption of the Constitution. The Gentlemen in favour found if they went on doing business ⟨till⟩ the final question was called, that a decided Majority would be against the Constitution, and finding that several who came so Instructed were in some measure converted, but having their hands tied dare not vote for the adoption, It was therefore thought advisable by the Gentlemen in favour, and those Converted, that they had best adjourn and Return to their Constituents, and give up their Instructions, and if they would not Consent for them to act according to the dictates of their own reason, they would resign & they may choose new Delegates to meet in June at Exeter. It is thought this measure will have its desired effect, for before June the Illiberal and Ignorant will be brought in to do what is right and Just.
Nothing more worth notice can I find to Communicate, but refer your Excellency to the Inclosed news papers which I do myself the honor to transmit by this Conveyance.
Mrs Gibbs Joins with me in most respectful regards to your Excellency and Mrs Washington, pray offer me in terms of esteem to Inquireing freinds. With the greatest respect regard and esteem I have the honor to be your Excellency’s most Obedient and most humble servant

C. Gibbs

